Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 6-7 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 depends on claim 2. Claim 2 recites a limitation “wherein a plurality of first light emitting units in the first light emitting array are controlled to emit light sequentially ……”. Claim 6 further recites a limitation “…… the light of the plurality of first light emitting simultaneously received ……”, which is in contradictory with the limitation recited in claim 2. Claim 7 is rejected as being dependent upon the rejected base claim.

5.	Claims 1-15 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. Specifically, in claims 1, 2, 8, and 12, the elements that receive the reflected light signals and perform the fingerprint identification are omitted. Claims 2-15 are rejected as being dependent upon rejected base claims.

6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. (FP 7.30.01)


7.	Claims 6-7 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint (FP 7.31.01).
Claim 6 depends on claim 2. Claim 2 recites a limitation “wherein a plurality of first light emitting units in the first light emitting array are controlled to emit light sequentially ……”. Claim 6 further recites a limitation “…… the light of the plurality of first light emitting units are simultaneously received ……”, which is in contradictory with the limitation recited in claim 2. Nowhere in the specification and drawings disclose how the light signal sequentially emitted by the light emitting units are received simultaneously. Therefore, claim 6 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention.  Claim 7 is rejected as being dependent upon the rejected base claim. 
Claim 17 recites a limitation “a plurality of photosensitive elements …… configured to receive light of the plurality of light emitting units to generate a plurality of reflected light signals”. According to original disclosure and drawing, a plurality of light emitting units emit light signals, which are reflected by a user finger and then detected by a plurality of photosensitive elements. Nowhere in the specification discloses a plurality of photosensitive elements receive light of the plurality of light emitting units to generate a plurality of reflected light signals. Therefore, claim 17 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in .

8.	Claims 6-7 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 6 depends on claim 2. Claim 2 recites a limitation “wherein a plurality of first light emitting units in the first light emitting array are controlled to emit light sequentially ……”. Claim 6 further recites a limitation “…… the light of the plurality of first light emitting units are simultaneously received ……”, which is in contradictory with the limitation recited in claim 2. Nowhere in the specification and drawings disclose how the light signal sequentially emitted by the light emitting units are received simultaneously. Therefore, the claimed subject matters in claim 6 are not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 7 is rejected as being dependent upon the rejected base claim. 
Claim 17 recites a limitation “a plurality of photosensitive elements …… configured to receive light of the plurality of light emitting units to generate a plurality of reflected light signals”. According to original disclosure and drawing, a plurality of light emitting units emit light signals, which are reflected by a user finger and then detected by a plurality of photosensitive elements. Nowhere in the specification discloses how a plurality of .

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
10.	Claims 1-8, 10-12, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US 20060011913 A1).
Regarding claim 1, Yamazaki (e.g., Figs. 2-9 and 13) discloses a fingerprint identification method, comprising: 
controlling at least one first light emitting unit in a first light emitting array to emit light (e.g., Figs. 4-5 show different examples of light emitting arrays, including R, G, and B light emitting elements 211, 212, and 213); 
receiving, at a plurality of first positions in the first light emitting array, reflected signals caused by the light of the at least one first light emitting unit (e.g., Figs. 2-3 and 13; object 144 (e.g., a user finger) reflects light emitted from the R, G, and B light emitting elements), respectively, as a plurality of first reflected light signals (e.g., Figs. 4-5 show different examples of light emitting arrays, including light sensing elements, e.g., 214, 215, and 216, to receive the reflected light); and 
performing a fingerprint identification (e.g., Fig. 13; fingerprint identification) based on the plurality of first reflected light signals (e.g., Figs. 2-5; light emitted from the R, G, and B light emitting elements and reflected by user finger) and distances between the plurality of first positions in the first light emitting array and the at least one first light emitting unit (e.g., Figs. 2-5 show different examples of light emitting arrays for fingerprint sensing, including light sensing elements (e.g., 214, 215, and 216) to receive the light emitted from the R, G, and B light emitting elements (e.g., 211, 212, and 213) and reflected by user finger. Figs. 4-5 show different arrangements or structure relationships between the light emitting elements and the light sensing elements including distances between them).

Regarding claim 2, Yamazaki (e.g., Figs. 2-9 and 13) discloses the fingerprint identification method according to claim 1, wherein a plurality of first light emitting units in the first light emitting array (e.g., Figs. 4-5; light emitting arrays including R, G, and B light emitting elements 211, 212, and 213) are controlled to emit light sequentially ([0072]; sequential light emitting); reflected signals caused by the light of the plurality of first light emitting units are respectively received at the plurality of first positions in the first light emitting array (e.g., Figs. 2-5 show different examples of light emitting arrays for fingerprint sensing, including light sensing elements (e.g., 214, 215, and 216) to receive the light emitted from the R, G, and B light emitting elements (e.g., 211, 212, and 213) and reflected by user finger), and a set of first reflected light signals ([0072] and [0076]; a set of light signals corresponding to R, G, and B light); and the fingerprint identification is performed based on the set of first reflected light signals and distances between the plurality of first positions and the plurality of first light emitting units (e.g., Figs. 2-5 show different examples of light emitting arrays for fingerprint sensing, including light sensing elements (e.g., 214, 215, and 216) to receive the light emitted from the R, G, and B light emitting elements (e.g., 211, 212, and 213) and reflected by user finger. Figs. 4-5 show different arrangements or structure relationships between the light emitting elements and the light sensing elements including distances between them).

Regarding claim 3, Yamazaki (e.g., Figs. 2-9 and 13) discloses the fingerprint identification method according to claim 2, wherein the plurality of first light emitting units emit light of a same characteristic (e.g., Figs. 2-5; R, G, B light emitting elements 211, 212, and 213 emit red, green, and blue light).

Regarding claim 4, Yamazaki (e.g., Figs. 2-9 and 13) discloses the fingerprint identification method according to claim 3, wherein the characteristic comprises at least one of wavelength and intensity (e.g., Figs. 2-5; R, G, B and light emitting elements 211, 212, and 213 emit red, green, and blue light).

Regarding claim 5, Yamazaki (e.g., Figs. 2-9 and 13) discloses the fingerprint identification method according to claim 3, wherein the plurality of first light emitting units (e.g., Figs. 2-5; pixels 206 comprising R, G, and B sub-pixels 211, 212, and 213, corresponding to R, G, and B light emitting elements to emit red, green, and blue light).

Regarding claim 6, Yamazaki (e.g., Figs. 2-9 and 13) discloses the fingerprint identification method according to claim 3, wherein light emitted from each of the plurality of first light emitting units comprises light of at least two different characteristics (e.g., Figs. 2-5; R, G, B and light emitting elements 211, 212, and 213 emit red, green, and blue light); composite reflected signal caused by the light of the plurality of first light emitting units are simultaneously received at the plurality of first positions in the first light emitting array (e.g., Fig. 4-5 and 9; [0075] and [0077]-[0078]; simultaneous light emitting from R, G, B and light emitting elements 211, 212, and 213 and composite reflected light signal), and a plurality of composite reflected light signals corresponding to the plurality of first positions are obtained (e.g., Fig. 4-5 and 9; [0075] and [0077]-[0078]); and the fingerprint identification is performed at least based on the plurality of composite reflected light signals and the distances between the plurality of first positions and the plurality of first light emitting units (e.g., Fig. 4-5 and 9; [0075] and [0077]-[0078]; fingerprint detection based on composite reflected light signal emitted from light emitting elements (e.g., 211, 212, and 213) and received by light sensing elements (e.g., 214, 215, and 216)).

(e.g., Figs. 2-9 and 13) discloses the fingerprint identification method according to claim 6, wherein the first light emitting unit is a pixel, at least two sub-pixels comprised in the pixel are controlled to emit light of different characteristics (e.g., Figs. 2-5; pixels 206 comprising R, G, and B sub-pixels 211, 212, and 213, corresponding to R, G, and B light emitting elements to emit red, green, and blue light).

Regarding claim 8, Yamazaki (e.g., Figs. 2-9 and 13) discloses the fingerprint identification method according to claim 1, wherein a plurality of first light emitting units in the first light emitting array are controlled to emit light of different characteristics, simultaneously (e.g., Figs. 2-5 and 9; R, G, B and light emitting elements 211, 212, and 213 emit red, green, and blue light simultaneously; [0075]); composite reflected signals caused by the light of the plurality of first light emitting units are respectively received at the plurality of first positions in the first light emitting array (e.g., Figs. 2-5 and 9; light sensing elements (e.g., 214, 215, and 216) receive the light emitted from the R, G, and B light emitting elements (e.g., 211, 212, and 213) and reflected by user finger), and a set of reflected light signals corresponding to the plurality of first light emitting units are obtained (e.g., Fig. 4-5 and 9; [0075] and [0077]-[0078]); and the fingerprint identification is performed based on the set of reflected light signals and distances between the plurality of first positions and the plurality of first light emitting units (e.g., Fig. 4-5 and 9; [0075] and [0077]-[0078]).

(e.g., Figs. 2-9 and 13) discloses the fingerprint identification method according to claim 1, wherein the plurality of first light emitting units are located at a plurality of positions in the first light emitting array, respectively (e.g., Figs. 4-5 show different examples of light emitting arrays, including R, G, and B light emitting elements 211, 212, and 213).

Regarding claim 11, Yamazaki (e.g., Figs. 2-9 and 13) discloses the fingerprint identification method according to claim 8, wherein the plurality of first light emitting units are pixels, N pixels in the first light emitting array are controlled to emit N different characteristics of light, wherein N is an integer greater than 1 (e.g., Figs. 4-5 show different examples of light emitting arrays, including R, G, and B light emitting pixels 211, 212, and 213 to emit red, green, and blue light, corresponding to N=3).

Regarding claim 12, Yamazaki (e.g., Figs. 2-9 and 13) discloses the fingerprint identification method according to claim 1, further comprising: controlling at least one second light emitting unit in a second light emitting array to emit light (e.g., Fig. 5D shows an examples of light emitting arrays, including a second light emitting array comprising R, G, and B light emitting elements 211, 212, and 213); receiving, at a plurality of second positions in the second light emitting array, reflected signals caused by the light of the at least one second light emitting unit, respectively, obtaining as a plurality of second reflected light signals (e.g., Fig. 5D shows an examples of light emitting arrays for fingerprint sensing, including a second light emitting array comprising light sensing elements (e.g., 214, 215, and 216) to receive the light emitted from the R, G, and B light emitting elements (e.g., 211, 212, and 213) and reflected by user finger); and performing a fingerprint identification based on distances between the plurality of second reflected light signals and the plurality of second positions in the second light emitting array and the at least one second light emitting unit (e.g., Fig. 5D and 3; fingerprint identification).

Regarding claim 15, Yamazaki (e.g., Figs. 2-9 and 13) discloses the fingerprint identification method according to claim 12, wherein the first light emitting units and the second light emitting units at same positions of the first light emitting array and the second light emitting array are controlled to emit light at a same time (e.g., Fig. 5D shows an examples of light emitting arrays, including a first light emitting array and a second light emitting array, each comprising R, G, and B light emitting elements 211, 212, and 213 to emit light simultaneously), wherein a region of the first light emitting array and a region of the second light emitting array partially overlap each other such that the first light emitting array and the second light emitting array share one or more light emitting units and a part of the first positions overlaps with a part of the second positions (e.g., Fig. 5D corresponds to an overlapping of the first light emitting array and the second light emitting array such that at least one row of R, G, and B light emitting elements 211, 212, and 213 and one row of light sensing elements 214 are shared are shared by two light emitting arrays).

Regarding claim 17, Yamazaki (e.g., Figs. 2-9 and 13) discloses a fingerprint identification device, comprising: 
(e.g., Figs. 4-5 show different examples of light emitting arrays, including R, G, and B light emitting elements 211, 212, and 213); 
a plurality of photosensitive elements, disposed at a plurality of positions in each of the plurality of light emitting arrays and configured to receive light of the plurality of light emitting units to generate a plurality of reflected light signals (e.g., Figs. 2-5 show different examples of light emitting arrays for fingerprint sensing, including photosensitive elements (e.g., 214, 215, and 216) to receive the light emitted from the R, G, and B light emitting elements (e.g., 211, 212, and 213) and reflected by object 144 (e.g., user finger)); and 
a processor (e.g., Figs. 12-13; processor for fingerprint identification), configured to: read the plurality of reflected light signals from the plurality of photosensitive elements; and perform a fingerprint identification based on the plurality of reflected light signals and distances between the plurality of positions and the plurality of light emitting units (e.g., Figs. 2-5 and 12-13; fingerprint identification, Figs. 2-5 show different examples of light emitting arrays for fingerprint sensing, including light sensing elements (e.g., 214, 215, and 216) to receive the light emitted from the R, G, and B light emitting elements (e.g., 211, 212, and 213) and reflected by user finger. Figs. 4-5 show different arrangements or structure relationships between the light emitting elements and the light sensing elements including distances between them).

(e.g., Figs. 2-9 and 13) discloses the fingerprint identification device according to claim 17, further comprising a light emitting control circuit (Figs. 4A and 8-9; light emitting control circuit), configured to control the plurality of light emitting units in the plurality of light emitting arrays during a fingerprint identification phase (Figs. 8-9; light emitting control circuit of R, G, and B light emitting elements, e.g., 211, 212, and 213).

Regarding claim 19, Yamazaki (e.g., Figs. 2-9 and 13) discloses the fingerprint identification device according to claim 18, wherein the light emitting control circuit is further configured to drive different light emitting units to emit light at different times during the fingerprint identification phase ([0072]; sequential light emitting); or configured to modulate characteristics of light emitting signals of the plurality of light emitting units during the fingerprint identification phase (the claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits).

Regarding claim 20, Yamazaki (e.g., Figs. 2-9 and 13) discloses the fingerprint identification device according to claim 17, wherein the plurality of light emitting arrays comprises a first light emitting array and a second light emitting array adjacent to each other; wherein the first light emitting array and the second light emitting array share a plurality of photosensitive elements (e.g., Fig. 5D shows an examples of light emitting arrays, including a first light emitting array and a second light emitting array, each comprising R, G, and B light emitting elements 211, 212, and 213, which corresponds to an overlapping of the first light emitting array and the second light emitting array such that at least one row of R, G, and B light emitting elements 211, 212, and 213 and one row of light sensing elements 214 are shared are shared by two light emitting arrays).

Regarding claim 21, Yamazaki (e.g., Figs. 2-9 and 11-13) discloses a display panel, comprising the fingerprint identification device according to claim 17.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
12.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Yamazaki (US 20060011913 A1) in view of Ennis (US 20080298649 A1).
Regarding claim 9, Yamazaki (e.g., Figs. 2-9 and 13) discloses the fingerprint identification method according to claim 1, but does not disclose decomposing the composite reflected signals as claimed. However, Ennis (e.g., Figs. 1-3 and 5-7) discloses a fingerprint identification method, wherein obtaining the set of reflected light signals corresponding to the plurality of first light emitting units (e.g. [0092]) comprises: decomposing the composite reflected signals obtained at the plurality of first positions (e.g. [0092]; multi-spectral fingerprint detection). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ennis to the fingerprint identification method of Yamazaki. The combination/motivation would be to perform fingerprint identification by using derived multispectral images.

13.	Claims 13-14 are rejected under 35 U.S.C. 103 as unpatentable over Yamazaki (US 20060011913 A1) in view of Kim (US 20180268232 A1).
Regarding claim 13, Yamazaki (e.g., Figs. 2-9 and 13) discloses the fingerprint identification method according to claim 1, but does not disclose wherein the plurality of first reflected light signals are superimposed into one first signal, the plurality of second reflected light signals are superimposed into one second signal as claimed. However, Kim (e.g., Fig. 12) discloses a  fingerprint identification method, wherein the plurality of first reflected light signals are superimposed into one first signal (Fig. 12 and [0133]-[0134]), the plurality of second reflected light signals are superimposed into one second signal (Fig. 12 and [0133]-[0134]), the fingerprint identification is performed based on locations of the first light emitting array and the second light emitting array, the first signal and the second signal (Fig. 12 and [0133]-[0134]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the fingerprint identification method of Yamazaki so that fingerprint identification is performed based on locations of the first light emitting array and the 

Regarding claim 14, Yamazaki in view of Kim discloses the fingerprint identification method according to claim 13, Kim discloses wherein the plurality of first reflected light signals being superimposed into one first signal comprises superimposing first reflected light signals of photosensitive elements other than a photosensitive element having a maximum first reflected light signal in the first light emitting array to the maximum first reflected light signal to obtain the first signal (Fig. 12 and [0133]-[0134]), and the plurality of second reflected light signals being superimposed into one second signal comprises superimposing second reflected light signals of photosensitive elements other than a photosensitive element having a maximum second reflected light signal in the second light emitting array to the maximum second reflected light signal to obtain the second signal (Fig. 12 and [0133]-[0134]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the fingerprint identification method of Yamazaki to obtain the first signal  and the second signal as claimed for the same reason above.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691